DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Examiner understands the subject matter of claims 50-53, 55-59, 149-158 to have priority to September 17, 2015 as per US Provisional 62/220194.

Information Disclosure Statement
The information disclosure statement(s) filed on August 5, 2021; January 19, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 
	Examiner has not considered NPL document #250 on the IDS filed January 19, 2021 for failure to provide a date (CFR 1.98(b)(5)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) attachment portion…in claim 50, 57
	b) a docking portion…in claims 50, 57
	c) actuator…in claim 51
	d) retention member…in claim 155, 158
	f) engagement feature…in claim 155, 158	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59, 155, 158 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 59, the claim recites “not to move parts…that may cause injury” which is subjective (MPEP 2173.05(b)) and unclear as the metes and bounds of a part that may cause injury.  What is included/excluded by such features appears entirely subjective to a user/practitioner of the invention and thus infringement is unknown.  Also, cause injury to what? Whom?
	As to claim 155, the claim recites “the attachment” which lacks antecedent basis.  Examiner understands this to be the attachment portion.
	As to claim 158, the claim recites “the attachment” which lacks antecedent basis.  Examiner understands this to be the attachment portion.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 57-59, 149, 151, 153, 155 are rejected under 35 U.S.C. 102(a1) as being anticipated by Makihira et al. (US 2013/0286348 - Makihira).
	As to claim 57, Makihira teaches an ophthalmic instrument for performing an eye exam of a subject (Makihira Fig. 1), comprising a light source and optics configured to direct and incident light beam onto the subject’s eye and receive a reflected or scattered light beam from the subject’s eye (Makihira Fig. 1 - 101, 129; para. [0030], [0035]), a docking portion configured to receive a mask (Makihira Fig. 2B - 203, 252, 253 - head/chin rest receiver receives mask (head and chin covers) 252 and 253; para. [0059]), an attachment portion configured to interface with the mask thereby restricting movement of said mask (Makihira Fig. 2B - 255, 252, 254, 253 - mask portions (252, 253) are attached via surface fasteners/magnets (255, 254)), one or more sensors disposed to sense that the mask has mated with the docking portion (Makihira Fig. 2B - 201, 202; para. [0059], [0060]).
	As to claim 58, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the instrument is configured to not perform a measurement of an eye when no mask is detected as being mated with the docking portion (Makihira para. [0067]).
claim 59, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the instrument is configured to not move parts within the instrument that may cause injury when no mask is detected as being mated with the docking portion (Makihira Fig. 1 - 122; Fig. 3 - 301; para. [0067], [0034]).
	As to claim 149, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the one or more sensors comprises and electrical contact switch (Makihira para. [0059]).
	As to claim 151, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the one or more sensors teaches a resistance-based switch (Makihira para. [0059]).
	As to claim 153, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the attachment portion is positioned at a periphery of the docking portion (Makihira Fig. 2B - 255, 254).
	As to claim 155, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the attachment comprises a retention member (Makihira Fig. 2B - 255, 254; para. [0059]), and the mask comprising a corresponding engagement feature configured to interface with the retention member (Makihira Fig. 2B - 255, 254; para. [0059]).



	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 150 is rejected under 35 U.S.C. 103 as being unpatentable over Makihira as applied to claim 57 above, and further in view of Taki et al. (US 7,980,696 - Taki).
	As to claim 150, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, and Makihira further teaches the sensors are not limited and can be various sensors - e.g. Hall, capacitive, switch (Makihira para. [0059]), but doesn’t specify optical switches.  In the same field of endeavor Taki teaches attachments for ophthalmic instruments having optical sensor switches (Taki Figs. 2A,B - 500, 150; Fig. 1 - 90; col. 7:39-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide optical switch sensors since, as taught by Taki, such sensors allow for detecting attachment of components to ophthalmic devices (Taki col. 7:39-46).

Claim 154 is rejected under 35 U.S.C. 103 as being unpatentable over Makihira as applied to claim 57 above, and further in view of Fukuma et al. (US 2004/0032568 - Fukuma).
	As to claim 154, Makihira teaches all the limitations of the instant invention as detailed above with respect to claim 57, but doesn’t specify the docking portion comprises a pair of aperture spaced apart by a bridge, the attachment portion positioned on the bridge.  In the same field of endeavor Fukuma teaches an ophthalmic instrument having a docking portion comprising a pair of aperture spaced apart by a bridge (Fukuma Fig. 1 - 19, 11a, 12a), the attachment portion on the bridge (Fukuma Fig. 1 - 18a, 18b; Fig. 4A - 18a, 18b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a pair of .

Allowable Subject Matter
Claims 50-53, 55-56, 156-157 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As to claim 50, although the prior art teaches various ophthalmic instruments as discussed above, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 50, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Claim 158 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	As to claim 158, the claim depends from allowed claim 50.

Claim 152 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	As to claim 152, although the prior art teaches an ophthalmic instrument as detailed above in claim 57, the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of claim(s) 152, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper, including all the numerical and structural limitations recited together in combination with the totality of particular features/limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Makihira et al. (US 9,125,598); Makihira et al. (US 9,170,087); Cook (US 6,095,647); O’Shea (US 6,149,275) are cited as additional examples of ophthalmic instruments.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 11, 2022